Exhibit 10.2

 

FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

 

This FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this “First
Amendment”) is made and entered into as of the 21st day of July, 2016, by and
among FRANKLIN STREET PROPERTIES CORP. (the “Borrower”), each Lender that is a
signatory hereto, and BANK OF MONTREAL (“Bank of Montreal”), in its capacity as
Lender, as Administrative Agent (“Administrative Agent”) for itself and the
other lenders party to the Credit Agreement (hereinafter defined) from time to
time.  Capitalized terms used herein and not otherwise defined shall have the
meanings assigned to such terms in the Credit Agreement.

 

WHEREAS, the Borrowers, the Administrative Agent and certain Lenders are parties
to that certain Amended and Restated Credit Agreement dated as of October 29,
2014 (the “Original A&R Credit Agreement”) pursuant to which the Lenders party
to the Original A&R Credit Agreement have extended credit to the Borrowers on
the terms set forth therein;

 

WHEREAS, the Borrowers have requested, and the Administrative Agent and the
Lenders have agreed, to modify certain of the financial covenants in the
Original A&R Credit Agreement.  The Original A&R Credit Agreement as amended by
this First Amendment is referred to herein as the “Credit Agreement.”

 

NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:

 

SECTION 1.                                             DEFINITION OF “CHANGE OF
CONTROL.”

 

Section 1.01 of the Original A&R Credit Agreement is hereby amended by deleting
the definition of “Change of Control” appearing therein and replacing it with
the following definition:

 

““Change of Control” means: (a) an event or series of related events by which
any “person” or “group” (as such terms are used in Sections 13(d) and 14(d) of
the Securities Exchange Act of 1934, but excluding any employee benefit plan of
such person or its subsidiaries, and any person or entity acting in its capacity
as trustee, agent or other fiduciary or administrator of any such plan) becomes
the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange Act of 1934, except that a person or group shall be deemed to have
“beneficial ownership” of all securities that such person or group has the right
to acquire, whether such right is exercisable immediately or only after the
passage of time (such right, an “option right”)), directly or indirectly, of 30%
or more of the equity securities of Borrower entitled to vote for members of the
board of directors or equivalent

 

--------------------------------------------------------------------------------


 

governing body of Borrower on a fully-diluted basis (and taking into account all
such securities that such person or group has the right to acquire pursuant to
any option right); or

 

(b)           an event or series of events by which during any period of twelve
(12) consecutive months, a majority of the members of the board of directors or
other equivalent governing body of Borrower cease to be composed of individuals
(i) who were members of that board or equivalent governing body on the first day
of such period, (ii) whose election or nomination to that board or equivalent
governing body was approved by individuals referred to in clause (i) above
constituting at the time of such election or nomination at least a majority of
that board or equivalent governing body or (iii) whose election or nomination to
that board or other equivalent governing body was approved by individuals
referred to in clauses (i) and (ii) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body (in each case, such approval either by a specific vote or by approval of
the Borrower’s proxy statement in which such member was named as a nominee for
election as a director).”

 

SECTION 2.                                             DEFINITION OF “DEFAULTING
LENDER.”

 

Section 1.01 of the Original A&R Credit Agreement is hereby amended by deleting
the definition of “Defaulting Lender” appearing therein and replacing it with
the following definition:

 

““Defaulting Lender” means, subject to Section 2.18(b), any Lender that, as
determined by the Administrative Agent, (a) has failed to perform any of its
funding obligations hereunder, including in respect of its Loans, within three
Business Days of the date required to be funded by it hereunder unless such
Lender notifies the Administrative Agent or the Borrower in writing that such
failure is the result of such Lender’s determination that one or more conditions
precedent to funding set forth in Section 4.02 (each of which conditions
precedent, together with any applicable default, shall be specifically
identified in writing) has not been satisfied, (b) has notified the Borrower or
the Administrative Agent in writing that it does not intend to comply with its
funding obligations (unless such writing states that such position is based on
such Lender’s determination that a condition precedent to funding in
Section 4.02 (which condition precedent, together with any applicable default,
shall be specifically identified in such writing) cannot be satisfied), (c) has
failed, within three Business Days after request by the Administrative Agent, to
confirm in a

 

2

--------------------------------------------------------------------------------


 

manner satisfactory to the Administrative Agent that it will comply with its
funding obligations, or (d) has, or has a direct or indirect parent company that
has, (i) become the subject of a proceeding under any Debtor Relief Law,
(ii) had a receiver, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or a custodian appointed for it including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such capacity, (iii) taken any action in furtherance of, or
indicated its consent to, approval of or acquiescence in any such proceeding or
appointment, or (iv) become the subject of a Bail-In Action; provided that a
Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender.  Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses
(a) through (d) above, and of the effective date of such status, shall be
conclusive and binding absent manifest error, and such Lender shall be deemed to
be a Defaulting Lender (subject to Section 2.18(b)) as of the date established
therefor by the Administrative Agent in a written notice of such determination,
which shall be delivered by the Administrative Agent to the Borrower and each
other Lender promptly following such determination.”

 

SECTION 3.                                             DEFINITION OF “EBITDA.”

 

Section 1.01 of the Original A&R Credit Agreement is hereby amended by deleting
the definition of “EBITDA” appearing therein and replacing it with the following
definition:

 

““EBITDA” means for the Consolidated Parties, for the most recently ended fiscal
quarter of Borrower, without duplication, the sum of (a) net income of the
Consolidated Parties, in each case, excluding any non recurring or extraordinary
gains and losses and Hedge Ineffectiveness for such period (but including
syndication fees), plus (b) an amount which, in the determination of net income
for such period pursuant to clause (a) above, has been deducted for or in
connection with (i) Interest Expense (plus, amortization of deferred financing
costs, to the extent included in the

 

3

--------------------------------------------------------------------------------


 

determination of Interest Expense per GAAP), (ii) income taxes, and
(iii) depreciation and amortization, all determined in accordance with GAAP for
the prior quarter annualized plus (c) the Consolidated Parties’ Equity
Percentage of the above attributable to Unconsolidated Affiliates.”

 

SECTION 4.                                             DEFINITION OF “EURODOLLAR
BASE RATE.”

 

Section 1.01 of the Original A&R Credit Agreement is hereby amended by deleting
the definition of “Eurodollar Base Rate” within the definition of Eurodollar
Rate appearing therein and replacing it with the following definition:

 

““Eurodollar Base Rate” means:

 

(a)           for such Interest Period, the rate per annum equal to the London
Interbank Offered Rate (“LIBOR”) or a comparable or successor rate, which rate
is approved by the Administrative Agent, as published on the applicable
Bloomberg screen page (or such other commercially available source providing
such quotations as may be designated by the Administrative Agent from time to
time) at approximately 11:00 a.m., London time, two London Banking Days prior to
the commencement of such Interest Period, for Dollar deposits (for delivery on
the first day of such Interest Period) with a term equivalent to such Interest
Period;

 

(b)           for any interest calculation with respect to a Base Rate Loan on
any date, the rate per annum equal to LIBOR, at or about 11:00 a.m., London time
determined two London Banking Days prior to such date for U.S. Dollar deposits
with a term of one month commencing that day; and

 

(c)           if the Eurodollar Base Rate shall be less than zero, such rate
shall be deemed zero for purposes of this Agreement;

 

provided that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection herewith, the approved rate shall be applied
in a manner consistent with market practice; provided, further that to the
extent such market practice is not administratively feasible for the
Administrative Agent, such approved rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent.”

 

SECTION 5.                                             DEFINITION OF
“INDEBTEDNESS.”

 

Section 1.01 of the Original A&R Credit Agreement is hereby amended by deleting
the definition of “Indebtedness” appearing therein and replacing it with the
following definition:

 

4

--------------------------------------------------------------------------------


 

““Indebtedness” means, without duplication, all obligations of the following
types:

 

(a)           all obligations for borrowed money and all obligations evidenced
by bonds, debentures, notes, loan agreements or other similar instruments;

 

(b)           all direct or contingent obligations under letters of credit
(including standby and commercial), bankers’ acceptances and similar instruments
(including bank guaranties, surety bonds, comfort letters, keep-well agreements
and capital maintenance agreements) to the extent such instruments or agreements
support financial, rather than performance, obligations;

 

(c)           any net obligation under any Swap Contract, the amount of which on
any date shall be deemed to be the Swap Termination Value thereof as of such
date;

 

(d)           all obligations to pay the deferred purchase price of property or
services (other than trade accounts payable in the ordinary course of business);

 

(e)           any capital lease or Synthetic Lease Obligation, the amount of
which as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date;

 

(f)            all obligations to purchase, redeem, retire, defease or otherwise
make any payment in respect of any Equity Interest in such Person or any other
Person, valued, in the case of a redeemable preferred interest, at the greater
of its voluntary or involuntary liquidation preference plus accrued and unpaid
dividends, provided, the foregoing shall be excluded from Indebtedness if the
obligation is neither scheduled nor permitted to become due and payable on or
prior to the date on which the Obligations are scheduled to be due and payable
in full; and

 

(g)           without duplication, all Guarantees in respect of any of the
foregoing.

 

For all purposes hereof, the Indebtedness shall include the Indebtedness of any
partnership or Joint Venture (other than a Joint Venture that is itself a
corporation, limited partnership or limited liability company) in which a Person
is a general partner or a joint venturer, unless such Indebtedness is
Nonrecourse Indebtedness.  Indebtedness shall not include the Indebtedness of
Sponsored REITs or the value of Hedge Ineffectiveness.”

 

5

--------------------------------------------------------------------------------


 

SECTION 6.                                             DEFINITION OF “NET
OPERATING INCOME” OR “NOI.”

 

Section 1.01 of the Original A&R Credit Agreement is hereby amended by deleting
the definition of “Net Operating Agreement” or “NOI” appearing therein and
replacing it with the following definition:

 

““Net Operating Income” or “NOI” means, for any Property owned by any
Consolidated Party and for the most recently ended fiscal quarter of Borrower
for which financial information has been, or simultaneously with such
determination will be, delivered to the Administrative Agent, the sum of the
following (without duplication and determined on a consistent basis with prior
periods): (a) rents and other revenues received or earned in the ordinary course
from such Property (including, without limitation, (i) revenues from the
straight-lining of rents; and (ii) proceeds of rent loss or business
interruption insurance but excluding pre-paid rents and revenues and security
deposits except to the extent applied in satisfaction of tenants’ obligations
for rent) minus (b) all expenses paid, excluding interest and Hedge
Ineffectiveness, and inclusive of an appropriate accrual for expenses related to
the ownership, operation or maintenance of such Property during the respective
period, including but not limited to property taxes, assessments and the like,
insurance, utilities, payroll costs, maintenance, repair and landscaping
expenses, marketing expenses, and general and administrative expenses (including
an appropriate allocation for legal, accounting, advertising, marketing and
other expenses incurred in connection with such Property, as applicable, but
specifically excluding general overhead expenses of the Borrower or any
Subsidiary and any property management fees) minus (c) the Capital Reserves for
such Property as of the end of such period minus (d) without duplication an
imputed management fee in the amount of 3% of the gross revenues for such
Property for such period.”

 

SECTION 7.                                             DEFINITION OF “TANGIBLE
NET WORTH.”

 

Section 1.01 of the Original A&R Credit Agreement is hereby amended by deleting
the definition of “Tangible Net Worth” appearing therein and replacing it with
the following definition:

 

““Tangible Net Worth” means, for the Consolidated Parties, as of the most
recently ended fiscal quarter of Borrower, the excess of Total Assets over Total
Liabilities, and less the sum of:

 

(a)           the total book value of all assets of the Consolidated Parties
properly classified as Intangible Assets; plus

 

6

--------------------------------------------------------------------------------


 

(b)           all amounts representing any write-up in the book value of any
assets of the Consolidated Parties resulting from a revaluation thereof
subsequent to the balance sheet date; plus

 

(c)           to the extent otherwise includable in the computation of Tangible
Net Worth, any subscriptions receivable.

 

Total Assets and Total Liabilities shall also exclude an asset or liability
created by the Swap Termination Value and Hedge Ineffectiveness.”

 

SECTION 8.                                             SECTION 1.01.

 

Section 1.01 of the Original A&R Credit Agreement is hereby supplemented by
adding the following definitions in alphabetical order:

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.”

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.”

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.”

 

“EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.”

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.”

 

“Embedded Derivative” is in the definition of Eurodollar Rate that states “if
the Eurodollar Rate shall be less than zero, such rate shall be deemed zero for
purposes of this Agreement”.  The Embedded Derivative resulted in Hedge
Ineffectiveness, which is calculated quarterly.”

 

7

--------------------------------------------------------------------------------


 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.”

 

“Hedge Ineffectiveness” means any amount recorded as hedge ineffectiveness in
accordance with ASC 815 under GAAP related to the Loan and any Swap Contract.

 

“Significant Acquisition” means an acquisition (in one transaction or a series
of related transactions) of (i) one or more entities (excluding Sponsored REITS)
for a purchase price in excess of 10% of Total Asset Value as of the last day
for which financial statements were delivered under Section 6.01(a) or 6.01(b),
or (ii) one or more properties for an amount in excess of 10% of Total Asset
Value as of the last day for which financial statements were delivered under
Section 6.01(a) or 6.01(b).”

 

“UK Bribery Act 2010” means an Act of the Parliament of the United Kingdom that
covers the criminal law relating to bribery.”

 

“United States Foreign Corrupt Practices Act of 1977” means the act codified at
15 U.S.C. Section 78dd-1 et seq.”

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

SECTION 9.                                             SECTION 3.01.

 

Section 3.01(e) of the Original A&R Credit Agreement is hereby amended by adding
the following to the end of the final paragraph of Section 3.01(e):

 

“For purposes of determining withholding Taxes imposed under FATCA, from and
after the effective date of that certain First Amendment to this Agreement, the
Borrower and the Administrative Agent shall treat (and the Lenders hereby
authorize the Administrative Agent to treat) this Agreement as not qualifying as
a “grandfathered obligation” within the meaning of Treasury Regulation
Section 1.1471-2(b)(2)(i).”

 

SECTION 10.                                      SECTION 5.

 

Section 5 of the Original A&R Credit Agreement is hereby amended by adding the
following sections in numerical order at the end of Section 5.21:

 

“Section 5.22.  Anti-Corruption Laws.  To the best of the Borrower’s knowledge
after due diligence, the Borrower and its

 

8

--------------------------------------------------------------------------------


 

Subsidiaries have conducted their businesses in compliance with the United
States Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010, and other
similar anti-corruption legislation in other applicable jurisdictions and have
instituted and maintained policies and procedures designed to promote and
achieve compliance with such laws.”

 

“Section 5.23.  EEA Financial Institutions.  None of the Borrower nor any
Subsidiary Guarantor is an EEA Financial Institution.”

 

SECTION 11.                                      SECTION 6.

 

Section 6 of the Original A&R Credit Agreement is hereby amended by adding the
following section in numerical order at the end of Section 6.16:

 

“Section 6.17.  Anti-Corruption Laws.  Conduct its businesses in compliance with
the United States Foreign Corrupt Practices Act of 1977, the UK Bribery Act
2010, and other similar anti-corruption legislation in other applicable
jurisdictions and maintain policies and procedures designed to promote and
achieve compliance with such laws.”

 

SECTION 12.                                      SECTION 7.

 

Section 7 of the Original A&R Credit Agreement is hereby amended by adding the
following section in numerical order at the end of Section 7.16:

 

“Section 7.17.  Anti-Corruption Laws.  Directly or indirectly use the proceeds
of any Credit Extension for any purpose which would breach the United States
Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010, and other
similar anti-corruption legislation in other applicable jurisdictions.”

 

SECTION 13.                                      SECTION 7.11.

 

Section 7.11 of the Original A&R Credit Agreement is hereby amended by deleting
Section 7.11 appearing therein and replacing it with the following Section 7.11:

 

“Section 7.11  Financial Covenants.  Fail, at any time, to comply with any of
the following financial covenants on a consolidated basis provided that such
covenants shall be calculated as of the last day of a calendar quarter:

 

(a)        Minimum Tangible Net Worth.  Borrower shall maintain a Tangible Net
Worth equal to or in excess of $682,422,341 plus seventy-five percent (75%)

 

9

--------------------------------------------------------------------------------


 

of the aggregate net proceeds received by Borrower in connection with any
offering of stock or other equity in the Borrower after the date of this First
Amendment.

 

(b)        Maximum Leverage Ratio.  Borrower shall not permit the ratio of Total
Indebtedness to Total Asset Value to exceed 0.60:1.0, to be increased at the
election of the Borrower a maximum of one time per fiscal year to 0.65 to 1.0
commencing on the date on which a Significant Acquisition occurs and continuing
for the succeeding two full fiscal quarters thereafter.

 

(c)        Maximum Secured Leverage Ratio.  Borrower shall not permit the ratio
of Total Secured Indebtedness (excluding the Credit Extensions) to Total Asset
Value to exceed 0.30:1.0.

 

(d)        Minimum Fixed Charge Coverage Ratio.  Borrower shall not permit the
ratio of Adjusted EBITDA to Fixed Charges to be less than 1.50:1.0.

 

(e)        Maximum Unencumbered Leverage Ratio.  Borrower shall not permit the
ratio of Unsecured Indebtedness to Unencumbered Asset Value to exceed 0.60:1.0,
to be increased at the election of the Borrower a maximum of one time per fiscal
year to 0.65 to 1.0 commencing on the date on which a Significant Acquisition
occurs and continuing for the succeeding two full fiscal quarters thereafter.

 

(f)        Minimum Unsecured Interest Coverage.  Borrower shall not permit the
ratio of Unencumbered NOI to the Interest Expense from the Eligible Unencumbered
Property Pool to be less than 1.75:1.0.  For the purpose of calculating NOI for
this covenant 7.11(f), items (a)-(d) of the definition of Net Operating Income
shall be adjusted to (i) exclude the amount attributable to the Properties
disposed of during such fiscal quarter and (ii) adjust the amount attributable
to Properties owned less than a full fiscal quarter so that such amount is
grossed up as if the Property had been owned for the entire fiscal quarter.

 

(g)        Dividends and Distributions.  To the extent an Event of Default
exists or would result therefrom, Borrower shall not make Restricted Payments
and no Subsidiary shall make any Restricted Payments to any Person other than
Borrower or a Subsidiary of Borrower.

 

(h)        Investments.  Borrower shall not permit the aggregate value of the
following items of all Consolidated Parties to exceed ten percent (10%) of Total
Asset Value: (A) the total cost budget of Projects Under Development; plus
(B) the cost value of all undeveloped holdings (raw land or land which is not
otherwise an operating property other than any properties determined to be
Projects Under Development) determined in accordance with GAAP; plus (C) the
value of all Joint Venture Projects plus, without duplication, the cost-basis
value of the Consolidated Parties’ investment in Joint Ventures (in each case
taking into

 

10

--------------------------------------------------------------------------------


 

account the Consolidated Parties’ Equity Percentage thereof); plus (D) the value
of Securities Holdings held by the Consolidated Parties; plus (E) the value of
all Mortgages (excluding loans to Sponsored REITS) held by the Consolidated
Parties; plus (F) the value of all foreign investments held by the Consolidated
Parties.

 

SECTION 14.                                      SECTION 9.06(A).

 

Section 9.06(a) of the Original A&R Credit Agreement is hereby amended by
deleting the last sentence of such section and replacing it with the following:

 

“After the retiring or removed Administrative Agent’s resignation or removal
hereunder and under the other Loan Documents, the provisions of this Article and
Section 10.04 shall continue in effect for the benefit of such retiring or
removed Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
(i) while the retiring or removed Administrative Agent was acting as
Administrative Agent and (ii) after such resignation or removal for as long as
any of them continues to act in any capacity hereunder or under the other Loan
Documents, including (a) acting as collateral agent or otherwise holding any
collateral security on behalf of any of the Lenders and (b) in respect of any
actions taken in connection with transferring the agency to any successor
Administrative Agent.”

 

SECTION 15.                                      SECTION 10.

 

Section 10 of the Original A&R Credit Agreement is hereby amended by adding the
following section in numerical order at the end of Section 10.21:

 

“Section 10.22  Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.  Solely to the extent any Lender that is an EEA Financial
Institution is a party to this Agreement and notwithstanding anything to the
contrary in any Loan Document or in any other agreement, arrangement or
understanding among any such parties, each party hereto acknowledges that any
liability of any Lender that is an EEA Financial Institution arising under any
Loan Document, to the extent such liability is unsecured, may be subject to the
Write-Down and Conversion Powers of an EEA Resolution Authority and agrees and
consents to, and acknowledges and agrees to be bound by:

 

(a)                                 the application of any Write-Down and
Conversion Powers by an EEA Resolution Authority to any such liabilities

 

11

--------------------------------------------------------------------------------


 

arising hereunder which may be payable to it by any Lender that is an EEA
Financial Institution;

 

(b)                                 the effects of any Bail-In Action on any
such liability, including, if applicable:

 

(i)                                     a reduction in full or in part or
cancellation of any such liability;

 

(ii)                                  a conversion of all, or a portion of, such
liability into shares or other instruments of ownership in such EEA Financial
Institution, its parent undertaking, or a bridge institution that may be issued
to it or otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or

 

(iii)                               the variation of the terms of such liability
in connection with the exercise of the Write-Down and Conversion Powers of any
EEA Resolution Authority.

 

(c)                                  Borrower may release and/or forgive all or
any portion of any liability of an EEA Financial Institution.

 

SECTION 16.                                      EXHIBIT E.

 

Exhibit E of the Original A&R Credit Agreement is hereby deleted and the
Exhibit E attached hereto is substituted therefor.

 

SECTION 17.                                      NO WAIVER.

 

Nothing contained herein shall be deemed to (i) constitute a waiver of any
Default or Event of Default that may heretofore or hereafter occur or have
occurred and be continuing or, except as expressly provided herein, to otherwise
modify any provision of the Original A&R Credit Agreement, or (ii) give rise to
any defenses or counterclaims to Administrative Agent’s or any of the Lenders’
right to compel payment of the Obligations when due or to otherwise enforce
their respective rights and remedies under the Credit Agreement and the other
Loan Documents.

 

SECTION 18.                                      CONDITIONS TO EFFECTIVENESS.

 

This First Amendment shall become effective as of the date (the “Effective
Date”) when each of the following conditions is met:

 

12

--------------------------------------------------------------------------------


 

(a)                        receipt by the Administrative Agent of this First
Amendment duly and properly authorized, executed and delivered by the Borrower
and the Lenders;

 

(b)                        receipt by the Administrative Agent of a certificate
dated as of the date hereof signed by a Responsible Officer of Borrower
certifying that, before and after giving effect to the First Amendment, (I) the
representations and warranties contained in Article V of the Credit Agreement
are true and correct in all material respects except (i) to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct as of such earlier date, and (ii) that
(1) the representations and warranties contained in subsections (a), (b) and
(c) of Section 5.05 shall be deemed to refer to the most recent statements
furnished pursuant to clauses (a) and (b), respectively, of Section 6.01; and
(2) the representations and warranties contained in Section 5.13(a) shall be
deemed to refer to the most recent update to Schedule 5.13(a) furnished pursuant
to Section 6.02(a)(ii), and shall be true and correct in all material respects
as of the effective date of such update, and (3) the  representations and
warranties contained in the first and second sentences of Section 5.21 shall be
deemed to refer to the most recent update to Schedule 5.21 furnished pursuant to
Section 6.02(a)(i), and shall be true and correct in all material respects as of
the effective date of such update, and (II) no Default of Event of Default
Exists; and

 

(c)                         payment of any costs and expenses due to the
Administrative Agent or the Lenders, including all of the Administrative Agent’s
reasonable legal fees and expenses incurred in connection with the preparation
and negotiation of this First Amendment.

 

SECTION 19.                                      REPRESENTATIONS AND WARRANTIES.

 

The Borrower represents and warrants to the Administrative Agent and the Lenders
as follows:

 

(a)                        The execution, delivery and performance by Borrower
of this First Amendment, has been duly authorized by all necessary corporate or
other organizational action, and do not and will not (a) contravene the terms of
any of Borrower’s Organization Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien under, or require any
payment to be made under (i) any Contractual Obligation to which Borrower is a
party or affecting Borrower or the properties of Borrower or any of its
Subsidiaries or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which Borrower or its property is subject; or
(c) violate any Law.

 

(b)                        This First Amendment has been duly executed and
delivered by Borrower. This First Amendment constitutes a legal, valid and
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms, except as enforceability is limited by bankruptcy, insolvency,
reorganization, moratorium or other laws relating to or affecting generally the
enforcement of creditors’ rights and except to the extent that availability of
the remedy of specific performance or injunctive relief is subject to the
discretion of the court before which any proceeding therefore may be brought.

 

13

--------------------------------------------------------------------------------


 

(c)                         No approval, consent, exemption, authorization, or
other action by, or notice to, or filing with, any Governmental Authority or any
other Person is necessary or required in connection with the execution and
delivery of, and the performance of the Borrower’s obligations under the
Original A&R Credit Agreement as amended by this First Amendment, except where
such approval, consent, exemption, authorization, action, notice or filing has
been obtained or made, and except where the failure to do so would not
reasonably be expected to have a Material Adverse Effect.

 

(d)                        There shall not have occurred since December 31, 2015
any event or condition that has had or would be reasonably expected, either
individually or in the aggregate, to have a Material Adverse Effect, as
determined by Administrative Agent.

 

SECTION 20.                                      RATIFICATION, ETC.

 

Except as expressly amended hereby, the Original A&R Credit Agreement, the other
Loan Documents and all documents, instruments and agreements related thereto are
hereby ratified and confirmed in all respects and shall continue in full force
and effect.  This First Amendment and the Original A&R Credit Agreement shall
hereafter be read and construed together as a single document, and all
references in the Credit Agreement, any other Loan Document or any agreement or
instrument related to the Credit Agreement shall hereafter refer to the Original
A&R Credit Agreement as amended by this First Amendment.

 

SECTION 21.                                      GOVERNING LAW.

 

THIS FIRST AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK.

 

SECTION 22.                                      COUNTERPARTS.

 

This First Amendment may be executed in any number of counterparts and by
different parties hereto on separate counterparts, each of which when so
executed and delivered shall be an original, but all of which counterparts taken
together shall be deemed to constitute one and the same instrument.  Any
counterpart signed by all parties may be introduced into evidence in any action
or proceeding without having to produce or account for the other counterparts.  
Likewise, the existence of this First Amendment may be established by the
introduction into evidence of counterparts that are separately signed, provided
they are otherwise identical in all material respects.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

14

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has duly executed this First
Amendment to Second Amended and Restated Credit Agreement as of the date first
set forth above.

 

 

LENDERS/AGENT:

BANK OF MONTREAL,
individually in its capacity as Administrative
Agent

 

 

 

 

 

 

 

By:

/s/ Lloyd Baron

 

 

Name:

Lloyd Baron

 

 

Title:

Director

 

[Lender Signature Page]

 

--------------------------------------------------------------------------------


 

 

CAPITAL ONE BANK, NATIONAL ASSOCIATION

 

 

 

 

 

By:

/s/ Chom Young Song

 

 

Name:

Chom Young Song

 

 

Title:

VP

 

--------------------------------------------------------------------------------


 

 

CITIZENS BANK, N.A.

 

 

 

 

 

By:

/s/ Craig Aframe

 

 

Name:

Craig Aframe

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

TD BANK, N.A.

 

 

 

 

 

By:

/s/ Mary Merrill

 

 

Name:

Mary Merrill

 

 

Title:

Credit Manager, VP

 

--------------------------------------------------------------------------------


 

 

REGIONS FINANCIAL CORPORATION

 

 

 

 

 

By:

/s/ Paul E. Burgan

 

 

Name:

Paul E. Burgan

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

BRANCH BANKING AND TRUST COMPANY

 

 

 

 

 

By:

/s/ Mark Edwards

 

 

Name:

Mark Edwards

 

 

Title:

Senior Vice President

 

--------------------------------------------------------------------------------


 

BORROWER:

FRANKLIN STREET PROPERTIES CORP.,

 

a Maryland corporation

 

 

 

By:

/s/ George J. Carter

 

 

Name:

George J. Carter

 

 

Title:

Chief Executive Officer

 

--------------------------------------------------------------------------------


 

EXHIBIT E

 

FORM OF COMPLIANCE CERTIFICATE

 

Financial Statement Date:                 ,       

 

To:          Bank of Montreal, as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Amended and Restated Credit Agreement, dated
as of October 29, 2014 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among Franklin Street
Properties Corp. (the “Borrower”), the Lenders from time to time party thereto,
and Bank of Montreal, as Administrative Agent.

 

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the                                         of Borrower, and that, as
such, he/she is authorized to execute and deliver this Certificate to the
Administrative Agent on the behalf of the Borrower, and that:

 

[Use following paragraph 1 for fiscal year-end financial statements]

 

1.             The Borrower has delivered the year-end audited financial
statements required by Section 6.01(a) of the Agreement for the fiscal year of
the Borrower ended as of the above date, together with the report and opinion of
an independent certified public accountant required by such section.

 

[Use following paragraph 1 for fiscal quarter-end financial statements]

 

1.             The Borrower has delivered the unaudited financial statements
required by Section 6.01(b) of the Agreement for the fiscal quarter of the
Borrower ended as of the above date.  Such financial statements fairly present,
in all material respects, the financial condition, results of operations and
cash flows of the Consolidated Parties in accordance with GAAP as at such date
and for such period, subject only to normal year-end audit adjustments and the
absence of footnotes.

 

2.             The undersigned has reviewed and is familiar with the terms of
the Agreement and has made, or has caused to be made under his/her supervision,
a detailed review of the transactions and condition (financial or otherwise) of
the Borrower during the accounting period covered by such financial statements.

 

3.             A review of the activities of the Borrower during such fiscal
period has been made under the supervision of the undersigned with a view to
determining whether during such fiscal period the Borrower performed and
observed all its Obligations under the Loan Documents, and

 

[select one:

]

 

--------------------------------------------------------------------------------


 

[to the knowledge of the undersigned, during such fiscal period no Default or
Event of Default has occurred and is continuing.]

 

—or—

 

[to the knowledge of the undersigned, during such fiscal period the following
Defaults and Events of Default exist:(1)]

 

4.             The representations and warranties of the Borrower contained in
Article V of the Agreement are true and correct in all material respects on and
as of the date hereof, except (a) to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct as of such earlier date, and (b) except that (i) the representations
and warranties contained in subsections (a), (b) and (c) of Section 5.05 refer
to the most recent statements furnished pursuant to clauses (a) and (b),
respectively, of Section 6.01; and (ii) the representations and warranties
contained in Section 5.13(a) refer to the most recent update to Schedule
5.13(a) furnished pursuant to Section 6.02(a)(ii), and are true and correct in
all material respects as of the effective date of such update, and (iii) the
representations and warranties contained in the first and second sentences of
Section 5.21 refer to the most recent update to Schedule 5.21 furnished pursuant
to Section 6.02(a)(i), and are true and correct in all material respects as of
the effective date of such update.

 

5.             The financial covenant analyses and information set forth on
Schedule 1 attached hereto are true and accurate in all material respects as of
the Financial Statement Date covered by this Certificate.

 

6.             The updates to Schedules 5.21 and 5.13(a) attached hereto and the
list of all Projects Under Development attached hereto are true and accurate on
and as of the Financial Statement Date covered by this Certificate.

 

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
               ,      .

 

BORROWER:

Franklin Street Properties Corp.,

 

 

 

a Maryland corporation

 

 

 

By:

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------

(1)  Specify nature and extent thereof and what action Borrower proposes to take
with respect thereto.

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

Franklin Street Properties Corp.

Financial Covenants

 

                        [Date]

 

(in thousands, except percentages and ratios)

 

 

1. Maximum Leverage Ratio

 

 

 

 

 

 

 

 

 

 

Indebtedness to

 

Total Indebtedness

 

Total Asset Value

 

Total Asset Value

 

 

 

 

 

 

Not to exceed 60% to be increased to 65% for the succeeding two fiscal quarters
following the conclusion of the fiscal quarter in which a Significant
Acquisition occurs

 

 

 

 

 

 

 

 

 

 

 

Total Asset Value

 

 

 

 

 

Unencumbered Asset Value (see Schedule A)

 

 

 

 

Encumbered Asset Value (see Schedule B)

 

 

 

 

Unrestricted Cash

 

 

 

 

Cash Equivalents

 

 

 

 

Book value of unimproved land holdings

 

 

 

 

Book value of construction in progress

 

 

 

 

Carrying value of performing mortgage loans

 

 

 

 

Assets Held for Syndication

 

 

 

 

Mortgage Loan Receivable

 

 

 

 

Investment in Sponsored REITs

 

 

 

 

 

 

 

 

 

Total Asset Value

 

 

 

 

 

 

 

 

 

Total Indebtedness

 

 

 

 

Revolver Loan Balance

 

 

 

 

Term Loan Balance

 

 

 

 

Derivative Termination Value

 

 

 

 

Secured Debt

 

 

 

 

Other Indebtedness

 

 

 

 

Exclude Hedge Ineffectiveness

 

 

 

 

Consolidated Parties’ Equity Percentage of Indebtedness of Unconsolidated
Affiliates

 

 

 

 

 

 

 

 

 

 

Total Indebtedness

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

2.   Maximum Secured Leverage Ratio

 

 

 

 

 

 

 

$

 

Secured Indebtedness of the Consolidated Parties

 

 

 

 

 

 

 

 

 

Total Asset Value

 

 

 

 

% of Secured Indebtedness over Total Asset Value

 

 

 

 

 

 

 

 

 

Maximum % of secured Indebtedness not to exceed 30% of Total Asset Value

 

 

 

 

 

 

 

 

 

 

3.   Minimum Fixed Charge Cover Ratio

 

 

 

 

 

 

 

Adjusted EBITDA

 

Fixed Charges

 

Adjusted EBITDA to
Fixed Charge Ratio

 

Minimum 1.5:1

 

$

 

 

 

 

 

 

4. Maximum Unencumbered Leverage Ratio

 

 

 

Unsecured
Indebtedness

 

Unencumbered
Asset Value

 

Leverage
Ratio

 

Not to exceed 60% to be increased to 65% for the succeeding two fiscal quarters
following the conclusion of the fiscal quarter in which a Significant
Acquisition occurs and no one Property to exceed 20%

 

 

 

 

 

 

 

 

5. Minimum Unsecured Interest Coverage

 

 

 

Quarterly
Unencumbered NOI

 

Interest Expense

 

NOI to Interest Expense

 

 

 

 

 

 

 

 

 

Equal to 1.75:1 or more

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

6.   Minimum Tangible Net Worth(2)

 

 

 

 

Total Assets, less:

 

 

$

 

 

(a) Book Value of Intangible Assets

 

 

 

 

(b) Write-up of book value subsequent to Balance Sheet date

 

 

 

 

(c) Subscriptions Receivable

 

 

 

 

(d) Derivative assets

 

 

 

 

Total Liabilities (excluding derivative liabilities)

 

 

 

 

Tangible Net Worth

 

 

 

 

Required Net Worth

 

 

 

 

Required as of 6/30/2016

 

 

 

$

682,422,341

Equity Offering after 7/21/2016 (add 75% of net proceeds from equity offerings)

 

 

ATM Equity Offering after 7/21/2016 (add 75% of net proceeds from equity
offerings)

 

 

Required Net Worth

 

 

 

--------------------------------------------------------------------------------

(2)  Total Assets and Total Liabilities shall also exclude an asset or liability
created by Hedge Ineffectiveness and the Swap Termination Value.

 

--------------------------------------------------------------------------------


 

Franklin Street Properties Corp.
Financial Covenants

 

                   [Date]

 

Schedule A

 

Unencumbered Asset Value

 

 

 

 

Date

 

Cap Rate

 

Unencumbered Asset 
Value

 

 

 

 

 

 

 

 

 

Quarterly NOI

 

$

        

 

 

 

 

 

 

 

x 4

 

7.0%/7.5% (3)

 

$

        

 

Annual NOI

 

$

       

 

 

 

 

 

 

 

x 4

 

7.0%/7.5% (3)

 

$

        

 

 

 

 

 

 

 

 

 

Acquisition costs of new properties (for first 4 quarters)

 

 

 

 

 

$

        

 

 

 

 

 

 

 

 

 

Unencumbered Asset Value

 

 

 

 

 

$

        

 

 

--------------------------------------------------------------------------------

(3)  7.0% for CBD or Urban Infill Property/7.5% for Suburban Property

 

--------------------------------------------------------------------------------


 

Schedule B

 

Encumbered Asset Value

 

 

 

Date

 

Cap Rate

 

Encumbered
Asset Value

 

 

 

 

 

 

 

 

 

Quarterly NOI

 

$

          

 

 

 

 

 

 

 

x 4

 

7.0%/7.5% (4)

 

$

           

 

Annual NOI

 

$

          

 

 

 

 

 

 

 

x 4

 

7.0%/7.5% (4)

 

$

          

 

 

 

 

 

 

 

 

 

Acquisition costs of new properties (for first 4 quarters)

 

 

 

 

 

$

          

 

 

 

 

 

 

 

 

 

Encumbered Asset Value

 

 

 

 

 

$

          

 

 

--------------------------------------------------------------------------------

(4)  7.0% for CBD or Urban Infill Property/7.5% for Suburban Property

 

--------------------------------------------------------------------------------


 

Franklin Street Properties Corp.
Consolidated Balance Sheets

 

(Audited/Unaudited)

 

                 [Date]

 

[To be inserted]

 

--------------------------------------------------------------------------------


 

Franklin Street Properties Corp.
Consolidated Statement of Income

(Audited/Unaudited)

 

                  [Date]

 

[To be inserted]

 

EBITDA

 

 

 

 

Net Income

 

 

 

 

Non-recurring/Extraordinary /GOS/Acq Cost

 

 

 

 

Interest including deferred financing costs

 

 

 

 

Taxes

 

 

 

 

Depreciation & Amortization

 

 

 

 

Amortization of leases (in revenue)

 

 

 

 

Pro Rata Share Unconsolidated Affiliates

 

 

 

 

Hedge ineffectiveness

 

 

 

 

 

 

 

 

 

EBITDA

 

 

 

 

Capital Item allowance ($.30 sf/year)

 

 

 

 

Adjusted EBITDA

 

 

 

 

 

--------------------------------------------------------------------------------


 

Franklin Street Properties Corp.
Financial Covenants

 

Quarterly Debt Service
                                  [Date]

 

Interest Expense

 

--------------------------------------------------------------------------------


 

Franklin Street Properties Corp.
Property NOI
                                    [Date]

 

 

 

 

 

 

 

 

 

 

 

 

Actual

 

Actual

 

 

 

 

 

 

 

 

 

 

Cost

 

Q_ NOI

 

Q_ NOI

 

 

Name

 

City

 

State

 

S.F.

 

Most 
Recent 
FQ

 

Most 
Recent FQ

 

Same 
Quarter 
Prior Year

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

—

 

—

 

—

 

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Unencumbered NOI

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Property NOI for the quarter

 

 

 

 

 

 

 

 

 

—

 

—

 

 

Less: Capital Item allowance ($.30 sf/year, including acquisitions)

 

 

 

 

 

 

 

 

 

 

 

 

 

(a)

Adjustment for management fees to 3%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

—

 

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Property NOI for the quarter

 

 

 

 

 

 

 

 

 

—

 

—

 

 

Less: New acquisitions (if less than 4 quarters)

 

 

 

 

 

 

 

 

 

—

 

—

 

 

Less: Capital Item allowance ($.30 sf/year, including acquisitions)

 

 

 

 

 

 

 

 

 

 

 

 

 

(a)

Adjustment for management fees to 3% NOI for Unencumbered Asset Value
calculation

 

 

 

 

 

 

 

 

 

—

 

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Cap rate per loan agreement

 

 

 

 

 

 

 

 

 

7.0%/7.5%(5)

 

7.0%/7.5%(6)

 

 

Value of the Properties:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Calculated above

 

 

 

 

 

 

 

 

 

—

 

—

 

 

Acquisitions at cost

 

 

 

 

 

 

 

 

 

—

 

—

 

 

Unencumbered Asset Value

 

 

 

 

 

 

 

 

 

—

 

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Encumbered NOI

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(a)

NOI is net of actual management fees paid, adjustment is to (increase)/decrease
fees to 3% level

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

(5)  7.0% for CBD or Urban Infill Property/7.5% for Suburban Property

 

(6)  7.0% for CBD or Urban Infill Property/7.5% for Suburban Property

 

--------------------------------------------------------------------------------


 

Franklin Street Properties Corp.
Management Fee Calculation(7)
                               [Date]

 

 

 

9 Months

 

6 Months

 

3 Months

 

 

 

 

 

 

 

 

 

Calculation:

 

 

 

 

 

 

 

Total rental revenue for 10-Q/10-K

 

 

 

 

 

 

 

Excluded revenues:

 

 

 

 

 

 

 

Termination Fees

 

 

 

 

 

 

 

Amort - Favorable lease

 

 

 

 

 

 

 

Lease Induce/Rent reduct

 

 

 

 

 

 

 

FASB 13 Revenue

 

 

 

 

 

 

 

Management fee & interest income

 

 

 

 

 

 

 

Total excluded revenues

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Gross revenues

 

$

                

 

$

                

 

$

                

 

 

 

 

 

 

 

 

 

3% of Gross Revenues

 

$

                

 

$

                

 

$

                

 

 

 

 

 

 

 

 

 

Less Actual management fees charged:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Adjustment required

 

$

                

 

$

                

 

$

                

 

 

--------------------------------------------------------------------------------

(7)  To be adjusted as appropriate to determine management fees for the quarter.

 

--------------------------------------------------------------------------------